NO. 07-10-0207-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    APRIL 1, 2011

                         ______________________________


                            RAMON ANTONIO SALAZAR,

                                                           Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                         _____________________________

           FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                  NO. 09-08-6937; HON. PAT PHELAN, PRESIDING
                        ______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Ramon Antonio Salazar appeals his conviction for driving while

intoxicated, a second degree felony. Through two issues, he contests the trial court’s

denial of his motion to suppress. We affirm.
                                      Background

       At the suppression hearing, Margaret Golightly testified that she worked for the

Levelland Police Department as a communications supervisor, that she received a call

from appellant’s wife, Janie Salazar, during the afternoon of July 21, 2009, that Ms.

Salazar told Golightly that she had conversed with her husband earlier, that Salazar

believed her husband to be intoxicated, that Salazar provided a description and license

plate number of the vehicle appellant was driving, and that Salazar was concerned for

appellant’s welfare.   Golightly, who knew Ms. Salazar worked for the local sheriff’s

department, dispatched this information to the officers on patrol. Deputy Shane Sowell,

with the Lamb County Sheriff’s Department, heard the dispatch, observed a car meeting

the description given, and began following the vehicle. As the deputy did so, the vehicle

(which appellant drove) turned off of and onto various dirt and paved roads and

highways.    And, as it travelled on those roads, its speed did not exceed 20 mph,

although the highway speed limit was 70 mph and the speed of those operating on the

dirt roads normally approximated 40 to 50 mph. When asked, the deputy testified that

appellant’s “speed was inconsistent with normal travel on those roads and especially

with the condition of the roads.”

       Eventually, appellant’s driving took him into Hockley County.          When that

occurred, Deputy Sowell broadcasted appellant’s location and asked for assistance in

stopping the vehicle. In response, the Hockley County Sheriff “notified” Sowell that he

(the sheriff) was headed to the area and “would try to intercept” the vehicle at a

designated location.    Appellant was intercepted and stopped by the sheriff at that

location. State troopers then arrived at the scene to effectuate an arrest.



                                            2
                      Issues One and Two - Motion to Suppress

       Appellant contends that the trial court erred by failing to grant his motion to

suppress. He claims it was error because 1) the traffic stop was not supported by

reasonable suspicion, 2) his wife’s call to the police station was not supported by “the

officers observing any corroborating criminal activity” and 3) the State failed to present

sufficient evidence to support the denial of his motion. We disagree and overrule the

issues.

       We review the trial court's ruling on a motion to suppress by affording great

deference to its interpretation of historical facts but not to its interpretation of the law.

Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim. App. 2005). Moreover, the ruling must

be upheld if it can be so on any legitimate theory supported by the record even if the

trial court gave a different reason for its holding. Stevens v. State, 235 S.W.3d 736, 740

(Tex. Crim. App. 2007).

       Next, an officer may undertake an investigative detention if there “’existed

specific, articulable facts that, taken together with rational inferences from those facts,

reasonably warranted that intrusion.’”     Contreras v. State, 309 S.W.3d 168, 170-71

(Tex. App.–Amarillo 2010, pet. ref’d), quoting Haas v. State, 172 S.W.3d 42, 51 (Tex.

App.–Waco 2005, pet. ref'd). That is, the officer must reasonably suspect that some

activity out of the ordinary is occurring or has occurred, that the detainee is connected

to the unusual activity, and that the unusual activity is related to crime. Davis v. State,

947 S.W.2d 240, 244 (Tex. Crim. App. 1997), quoting Meeks v. State, 653 S.W.2d 6, 12

(Tex. Crim. App. 1983); Contreras v. State, 309 S.W.3d at 170-71.




                                             3
       We initially note that a stop can be made upon the collective knowledge of the

officers involved. Martinez v. State, 72 S.W.3d 76, 81 (Tex. App.–Amarillo 2002, no

pet.). That is, the factual basis for undertaking the stop need not arise from the officer’s

personal observation but may be supplied by information acquired from one officer to

another. Brother v. State, 166 S.W.3d 255, 257 (Tex. Crim. App. 2005). So, appellant

is incorrect when he suggests that it was necessary for the Hockley County Sheriff to

have witnessed the facts justifying the stop before stopping the vehicle.

       Next, we acknowledge the existence of authority holding that simply traveling

under the speed limit does not afford an officer reasonable suspicion to believe criminal

activity is afoot. Viveros v. State, 828 S.W.2d 2, 4 (Tex. Crim. App. 1992). In Viveros,

the detainee, while driving 65 mph, passed a patrol car proceeding at 45 to 50 mph.

Then, he “immediately reduced his speed” to 45 or that maintained by the officer. The

Court of Criminal Appeals acknowledged that such conduct may indicate that something

unordinary was occurring, but it alone did not permit the officer to reasonably infer that

the unusual activity related to crime. Yet, here we have more indicia than that before

the Viveros court.

       The officer did not merely stop appellant because he was not driving the speed

limit or because he was driving 20 mph under that limit. Rather, he acted upon a

dispatch given by someone known to the dispatch officer, knew of the potential

inebriated state of appellant due to the dispatch, encountered a car meeting the

particularized description provided to the dispatch officer, and saw it driving, at times, up

to 50 mph below the posted speed limit on a highway. Upon hearing the background

information and personally viewing the vehicle being operated at such a slow speed, he



                                             4
sought and secured help in stopping the car.      These circumstances liken to those in

Bilyeu v. State, 136 S.W.3d 691 (Tex. App.–Texarkana 2004, no pet.), wherein an

individual approached the officer, described a particular vehicle and revealed that the

driver had been asleep at a green light. Thereafter, the officer saw the particular vehicle

pass by him traveling 10 mph in a 30 mph zone. The reviewing court held that those

indicia were sufficient to warrant a stop, given that the tipster was not an anonymous

informant (since the officer actually encountered him) and the officer observed odd

behavior.   Id. at 697-98.   In view of this similarity between the two cases, we too

conclude that the stop at bar was legitimate.

       The issues are overruled, and the judgment is affirmed.




                                                 Brian Quinn
                                                 Chief Justice
Do not publish.




                                            5